Rex, J.
The act under which the common schools oí the town of Defiance were organized, gives to the board of' education of the town the entire control and management thereof; authorizes the board to make and enforce all necessary rules and regulations for the government of teachers and pupils therein, and to determine “ the various studies- and parts of study” in which instruction shall be given in the several departments thereof.
The act does not direct how, or in what manner, the-rules and regulations which the board may adopt for the government of the schools under its care and management shall be enforced, but leaves the whole subject of the making of such rules and their enforcement to the judgment and sound discretion of the board. The rule in question,for the enforcement of which, in the manner statéd, damages are claimed by the plaintiff in this action, was, in our opinion, reasonable.
*92The pupil having failed to comply with, the rule, the teacher in excluding him from the school until he should comply with it or offer a reasonable excuse to the board for his non-compliance, acted under the authority of and with the consent of the board, and the action of the defendants in the premises having been, as they aver in their answer, in their judgment,for the best interests and welfare of the school, they are not liable in damages to the plaintiff therefor.
It follows, therefore, that the coui't of common pleas did not err in overruling the demurrer of the plaintiff to the answer of the defendants, and its judgment must be affirmed.

Judgment affirmed.